Citation Nr: 0102357	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  98-15 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1969 
to August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied service 
connection for a skin disorder.  That rating decision also 
denied the veteran's attempt to reopen his claims for service 
connection for hypertension and ulcers.  

The case was previously before the Board in June 2000, when 
it was remanded for examination of the veteran and medical 
opinions.  Unfortunately, the case requires another remand.  

The Board has rephrased the issues involving the veteran's 
claims for service connection for hypertension and ulcers.  
Service connection for these disorders was denied in a March 
1993 rating decision.  Review of the accompanying letter 
providing notice of that rating decision reveals that it was 
not sent to the veteran's current address at that time.  As 
such, the veteran did not receive notice of the March 1993 
rating action denying service connection for ulcers and 
hypertension.  Therefore, these claims have remained open 
since that time and are correctly addressed as claims still 
involving service connection rather than reopening.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

As noted in our prior remand, the key difficulty with the 
veteran's claims is the complete lack of service medical 
records.  The veteran's service medical records are 
apparently lost.  Specifically, the RO requested them from 
the National Personnel Record Center (NPRC).  Subsequently, 
there has been a series of exchanges between NPRC and the RO 
with NPRC insisting that the records had previously been 
sent.  The Board notes that later replies from NPRC give a 
different date for the forwarding to the service medical 
records than the earlier responses do.  This leads the Board 
to suspect that the loss occurred with NPRC rather than the 
RO.  

The Veterans Claims Assistance Act of 2000 provides very 
specific requirements with respect to VA obtaining medical 
records, and specifically service medical records.  In the 
pertinent part the law states that "[w]henever the Secretary 
attempts to obtain records from a Federal department or 
agency under this subsection or subsection (c), the efforts 
to obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile."  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A (b)(3)).  

The new law also requires that "[w]henever the Secretary, 
after making such reasonable efforts, is unable to obtain all 
of the relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain records 
with respect to the claim. Such a notification shall:  (A) 
identify the records the Secretary is unable to obtain; (B) 
briefly explain the efforts that the Secretary made to obtain 
those records; and (C) describe any further action to be 
taken by the Secretary with respect to the claim."  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A (b)(2)).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should make another attempt to 
contact the veteran and request that the 
veteran provide a list containing the 
names of all health care professionals 
and/or facilities (private and 
governmental) where he had been treated 
for his claimed ulcers, skin rash and 
hypertension disabilities since his 
separation from service in 1971.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the records of treatment 
from all the sources listed by the 
veteran which are not already on file.  
The RO should specifically inform the 
veteran that private and VA medical 
records from shortly after service are 
needed 

to support his claims in view of the fact 
that his service medical records appear 
to be unobtainable.  All information 
obtained should be made part of the file.  

2.  The RO should again contact the 
veteran and request that he provide, to 
the best of his ability, the exact date 
of medical treatment for his claimed 
conditions at the U.S. Naval Hospitals at 
Camp Lejeune, North Carolina and 
Margarita, California.  The RO should 
make another attempt to secure any 
additional service medical records that 
may exist pertaining to this veteran from 
the service department or the appropriate 
depository of records.  Specifically, the 
RO should request the hospital treatment 
records indicated by the veteran.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Specifically, the RO 
needs to address the absence of the 
veteran's service medical records and 
provide for the appropriate development to 
attempt to obtain the service medical 
records and to provide for the appropriate 
notice and explanation to the veteran if 
they are unobtainable.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 



well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have 



been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


